IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0216
                              Filed December 5, 2018


IN RE THE MARRIAGE OF DEWEY M. GOINS
AND MARY P. GOINS

Upon the Petition of
DEWEY M. GOINS,
      Petitioner-Appellant,

And Concerning
MARY P. GOINS,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Fae Hoover-Grinde,

Judge.



      Dewey Goins appeals from the denial of his application to modify support

for his former spouse Mary Goins. AFFIRMED.



      Thomas J. Viner of Viner Law Firm, PC, Cedar Rapids, for appellant.

      Stephen B. Jackson, Sr. and Kerry A. Finley of Shuttleworth & Ingersoll,

PLC, Cedar Rapids, for appellee.




      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


DANILSON, Chief Judge.

       Dewey Goins appeals from the denial of his application to modify support

for his former spouse Mary (known as “Pat”) Goins. Dewey contends that now that

he is no longer working he should not be required to pay support from his disability

and investment income.

       Because the district court tried the case in equity, we review the modification

order de novo. Iowa R. App. P. 6.907; see In re Marrige of Beecher, 582 N.W.2d

510, 512 (Iowa 1998). “We examine the entire record and adjudicate anew rights

on the issues properly presented.” Beecher, 582 N.W.2d at 512-13. We give

weight to the district court’s findings of fact, especially when considering witness

credibility, but do not consider them binding. Id.

       When a substantial change in circumstances occurs, the district court may

modify spousal support orders. Iowa Code § 598.21C(1) (2016). The dissolution

court contemplates reasonable and ordinary changes in circumstances for the

parties in the future. See Mears v. Mears, 213 N.W.2d 511, 514 (Iowa 1973).

Once the decree is entered, it should not be disturbed, “unless it is made to appear

that the enforcement of the decree will be attended by positive wrong or injustice

under changed conditions.” Id. at 515.

       Dewey and Pat had been married for ten years when their marriage was

dissolved in 2008. After the dissolution trial, Dewey was ordered to pay spousal

support to Pat of $700 per month. In re Marriage of Goins, No. 08-1416, 2009 WL

1219331, at *2 (Iowa Ct. App. May 6, 2009). On Dewey’s appeal from the decree,

we noted:
                                          3


               The record shows that the parties (Dewey especially) lived
       very frugally and within their means. The district court even noted
       that Dewey’s “penurious nature”[1] made the dissolution process
       “somewhat more complicated.” Throughout the marriage, Pat
       deposited her paychecks into a joint checking account, from which
       she paid bills and living expenses for the parties. Dewey kept his
       own checking account, but deposited a specific monthly share of his
       paycheck into the joint account. According to Pat, the parties were
       under agreement that Pat’s paychecks were for day-to-day living
       expenses and Dewey’s paychecks were being saved for the parties’
       retirement.
               Pat brought very few assets into the marriage. Dewey,
       however, brought assets totaling $361,000 into the marriage, in
       addition to the parties’ home, which was paid for and in his name.
       Prior to the marriage, the parties signed an antenuptial agreement
       because Dewey refused to be married without such an agreement.
       The agreement provided that each party’s premarital property and
       earnings therefrom would remain his or her own separate property
       and would not be subject to division in the event of dissolution. The
       district court found the agreement to be valid and enforceable in all
       respects.
               At the time of trial, Dewey’s assets had increased and were
       worth more than $840,000, which the dissolution decree ordered him
       to receive. At the same time, Pat was making mortgage payments
       on her home in the amount of $675.72 per month and had less than
       $20,000 in assets.

Id. at *1 (footnotes omitted). We upheld the spousal support award, noting the

dissolution court’s findings of Pat’s fragile health, an antenuptial agreement that

“create[d] a substantially bigger disparity in wealth and income than would

otherwise be the case,” and that “a reasonable award of spousal support will not

interfere with [Dewey’s] enjoyment of life.” Id.

       Dewey had two strokes in 2016 and is no longer able to work or live

independently. However, he receives disability income of $1689 a month in Social

Security and has interest income from his investments of about $2200 per month,



1
  “Unwilling to spend money; stingy.” Penurious, American Heritage College Dictionary
(4th ed. 2004).
                                           4


which together exceed his stated living expenses. He lives with his daughter to

whom he was recently introduced.2 Dewey gave his daughter’s mother his fully

paid-for house, and he paid off both his brother’s and his daughter’s houses—thus

gifting more than $270,000 in the year prior to the modification trial. Dewey has

not had to tap into his retirement benefits or his investment income, which now

exceeds $1,000,000. Weighed against Dewey’s financial situation, Pat has retired

and has emphysema and arthritis. The house she was purchasing at the time of

the divorce was lost in a flood. She lives in a one-bedroom apartment. Pat has

no pension or retirement account. Her current income is $1415.60 per month—

$715.60 net from Social Security and $700 in alimony. Her monthly expenses total

$1418.15.     Under these circumstances, we agree with the trial court that

modification of Dewey’s support obligation is not warranted. Rather, modifying the

spousal support would do a positive injustice to Pat. We therefore affirm.

       Pat requests appellate attorney fees. We have broad discretion in awarding

appellate attorney fees. In re Marriage of Okland, 699 N.W.2d 260, 270 (Iowa

2005). An award of appellate attorney fees is based upon the needs of the party

seeking the award, the ability of the other party to pay, and the relative merits of

the appeal. Id. We award Pat $2500 in attorney fees for this appeal. Costs on

appeal are assessed to Dewey.

       AFFIRMED.




2
 Dewey did not know he had a child until his daughter located him in 2015 and sought out
a relationship. She was thirty-six at the time of trial. She is Dewey’s power of attorney
and takes care of his finances.